 

 

ae mide kl
U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT FORAWSBSTA Diy
SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION 2OAPR~& AMII:b |
ERIC CHAMPLIN, * CLERK
. ;
foal ten
Plaintiff, * IST OF GA.
*
v. * Cv 120-016
*
BILL BEAZLEY HOMES, INC., *
*
*

Defendant.

ORDER

Before the Court is the Parties’ stipulation of dismissal
-with prejudice. (Doc. 9.) All parties signed the stipulation.
Upon due consideration, the Court finds dismissal appropriate
pursuant to Federal Rule of Civil Procedure 41(a) (1) (A) (ii).

IT IS THEREFORE ORDERED that this matter is DISMISSED WITH
PREJUDICE. The Clerk is DIRECTED to TERMINATE all motions, if
any, and CLOSE this case. Each party shall bear its own costs,
fees, and expenses.

ORDER ENTERED at Augusta, Georgia, this GP iay of April,

2020.

 

   

STATES DISTRICT COURT
BERN DISTRICT OF GEORGIA

   

 
